Citation Nr: 1017815	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing.  See April 2009 
VA Form 9 (Substantive Appeal).  Via a January 2010 letter he 
was notified of the scheduling of a Travel Board hearing at 
the RO on April 12, 2010, but failed to appear.  In a letter 
dated in April 12, 2010, the Veteran's representative 
explained that on the day of the hearing the Veteran's truck 
broke down en route to the hearing, and requested that the 
hearing be rescheduled.

The appellant or the representative may request a different 
date for a Board hearing within 60 days from the date of the 
letter of notification of the time and place of the hearing, 
or not later than two weeks prior to the scheduled hearing 
date, whichever is earlier.  38 C.F.R. § 20.702(c)(1).  After 
the period described in paragraph (c)(1) has passed, or after 
one change in the hearing date is granted based on a request 
received during such period, the date of the hearing will 
become fixed.  After a hearing date has become fixed, an 
extension of time for appearance at a hearing will be granted 
only for good cause, with due consideration of the interests 
of other parties if a simultaneously contested claim is 
involved.  Examples of good cause include, but are not 
limited to, illness of the appellant and/or representative, 
difficulty in obtaining necessary records, and unavailability 
of a necessary witness.  38 C.F.R. § 20.702(c) (2).

In the present case the Board finds that good cause exists to 
reschedule the Veteran's Travel Board hearing, particularly 
due to the fact that the Veteran was unable to attend the 
April 2010 hearing because of transportation difficulties.  
Id.  Accordingly, a remand is necessary to afford the Veteran 
a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO, in accordance with applicable 
procedures.  Notice should be sent to the 
Veteran as required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


